Citation Nr: 1038878	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbosacral spine with 
spondylolisthesis.

2.  Entitlement to a compensable rating for right sided L5-S1 
radiculopathy associated with DDD of the lumbosacral spine with 
spondylolisthesis for the period prior to February 7, 2007 and 
for a rating in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating by reason of 
individual employability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army Reserve and served on active 
duty for training (ACDUTRA) from October 1966 to February 1967 
and from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Jackson, Mississippi, in August 2007 that 
denied a rating in excess of 20 percent for DDD of the 
lumbosacral spine with spondylolisthesis.  In a separate rating 
decision dated in February 2009, the RO granted the Veteran a 
separate 10 percent rating for right sided L5-S1 radiculopathy 
associated with DDD of the lumbosacral spine with 
spondylolisthesis for the period beginning on February 7, 2007.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an August 2009 hearing that was held at the RO.  A 
transcript thereof is of record.  

The Board notes that the contentions of the claimant and the 
evidence of record raised a claim for TDIU.  Hence, that issue 
has been added to the title page.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

The Board also notes that while the Veteran expressed 
disagreement with the rating assigned for his left ankle 
disability, he did not perfect his appeal with respect to this 
issue and it is not now before the Board.

At the Board hearing, the Veteran testified that a doctor advised 
him that his restless leg syndrome (RLS) was "most likely 
related" to his service-connected low back disability.  
Accordingly, the issue of entitlement to service 
connection for RLS as secondary to the Veteran's DDD of 
the lumbosacral spine with spondylolisthesis has been 
raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's DDD of the lumbosacral spine with 
spondylolisthesis manifests functional loss due to pain that more 
nearly approximates forward flexion less than 30 degrees, but is 
not shown to be characterized by unfavorable ankylosis of any 
portion of the spine or by incapacitating episodes having a total 
duration of at least 6 weeks requiring bed rest prescribed by a 
physician.

2.  The Veteran is not shown to have definitive evidence of 
radiculopathy until February 7, 2007, and it is associated with 
right sided L5-S1 radiculopathy; its severity manifests no more 
than mild impairment.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria 
for an increased rating of 40 percent, but no higher, for DDD of 
the lumbosacral spine with spondylolisthesis were met for the 
period relevant to this appeal. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.71a, diagnostic 
codes 5239 & 5243. (2009).

2.  The criteria for a compensable rating for L5-S1 radiculopathy 
were not met prior to February 7, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.124a, 
diagnostic code 8620 (2009).

3.  The criteria for a rating in excess of 10 percent for L5-S1 
radiculopathy were not met at any time during the period relevant 
to this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.124a, diagnostic code 8620. (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.   

In this case, the Veteran was sent a letter in December 2006, 
prior to the rating decision that is appealed herein, which 
informed him that he needed to show that his service connected 
disabilities increased in severity in order to receive higher 
ratings therefore.  The letter explained the evidence that VA 
already received in support of the Veteran's claim, the types of 
evidence that VA was responsible for obtaining on the Veteran's 
behalf, and the evidence that VA would make reasonable efforts to 
obtain on behalf of the Veteran if such evidence was sufficiently 
identified by him.  It also adequately explained the manner 
whereby VA assigns disability ratings and effective dates for 
service connected disabilities. 

In addition to its duty to provide various notices to claimants, 
VA also must make reasonable efforts to assist them in obtaining 
evidence that is necessary to substantiate their claims, unless 
no reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including VA treatment records, service treatment 
records, private treatment records, Social Security 
Administration (SSA) records, a lay statement from a former 
employer of the Veteran, and a transcript of the August 2009 
hearing before the undersigned Acting Veterans Law Judge.  The 
Veteran was also provided two VA examinations in connection with 
the claims herein.  The Veteran did not identify any additional 
evidence that could support his claim.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.

II. Increased Rating

The Veteran claims that his DDD of the lumbosacral spine with 
spondylolisthesis is more severe than is contemplated by the 
currently assigned 20 percent rating for the orthopedic 
manifestations of that disability, as well as the separate 10 
percent rating assigned for right sided L5-S1 radiculopathy 
associated with DDD of the lumbosacral spine with 
spondylolisthesis for the period beginning February 7, 2007

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Orthopedic manifestations of the Veteran's DDD of the lumbosacral 
spine with spondylolisthesis fall under 38 C.F.R. § 4.71a, 
diagnostic codes 5239 & 5243.  While the RO reference diagnostic 
code 5292, that diagnostic code was deleted from the Code of 
Federal Regulations prior to such time as the Veteran filed this 
increased rating claim.  The Veteran's spinal disability is 
evaluated either by utilizing the general rating formula for 
diseases and injuries of the spine or with reference to 
incapacitating episodes of intervertebral disc syndrome, 
whichever method results in a higher evaluation.  

Pursuant to the general rating formula for diseases and injuries 
of the spine, an evaluation of 20 percent is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but  
not greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; or 
a combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  An evaluation of 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees or less or ankylosis of 
the entire cervical spine.  An evaluation of 40 percent is 
assigned for unfavorable ankylosis of the entire cervical spine; 
or forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  The 
above rating criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.   38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine.

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 
4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in parts 
of the system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part, or 
all, of the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Pursuant to the alternative formula for rating intervertebral 
disc syndrome based on incapacitating episodes, an evaluation of 
20 percent is assigned where there are incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the previous 12 months.  An evaluation of 40 percent is 
assigned where there are incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  An evaluation of 60 percent is assigned where 
there is incapacitating episodes having a total duration of at 
least 6 weeks during the last 12 months.  For purposes of 
applying these criteria an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, "Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes." 

Neurological symptoms of spinal diseases and injuries are 
separately rated pursuant to the appropriate diagnostic codes 
applicable to the Veteran's particular symptoms.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, at Note (1).  A 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent rating 
is assigned for moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating is assigned for moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent rating 
is assigned for severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  38 C.F.R. § 4.124a, diagnostic 
code 8620.  For purposes of applying the above criteria, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function that is substantially less than the type picture for 
complete paralysis given with each nerve.  Where the involvement 
is wholly sensory, the rating should be more the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves, Schedule of Ratings.

The Veteran was first examined by VA with respect to his claim 
for an increased rating for his low back disability in December 
2006.  At that time the Veteran reported dull aching to sharp 
pain in the mid-sacral area of the spine.  He told the examiner 
that this pain was present nearly all the time but the severity 
thereof waxed and waned.  The pain radiated down both legs.  The 
Veteran alleged that he had decreased sensation in his legs and 
toes.  

The Veteran reported that he was able to perform all of his 
activities of living unassisted except during flare ups, with the 
exception of tying his shoes.  He used a cane and sometimes used 
crutches around the house.  He reported that during flare ups he 
was unable to get out of bed.  The Veteran reported that he 
experienced these flare ups 3 to 4 days per month.  He told the 
examiner that a physician prescribed this bed rest.  He reported 
that he stopped working in 1998 due to back and ankle pain.  

Upon examination, the Veteran was noted to walk slowly with a 
slight limp.  He grunted and sighed with exertion.  The straight 
leg raising test and thigh rotation were both negative 
bilaterally.  The Veteran reported that thigh flexion was painful 
bilaterally.  

The Veteran's range of motion of the thoracolumbar spine was 0 to 
22 degrees of forward flexion, 0 to 16 degrees of extension, 0 to 
24 degrees of right lateral flexion, 0 to 26 degrees of left 
lateral flexion, and 0 to 22 degrees of rotation bilaterally.  
The Veteran complained of pain at 22 degrees of forward flexion 
but there was no objective evidence of this.  The examiner noted 
that despite the Veteran's claims of pain in this position, he 
maintained a stooped posture to 22 degrees of forward flexion as 
his position of choice while he was in the examination room.  The 
Veteran refused to participate in repetitive motion testing.  No 
areas of localized tenderness or spasm were found.  

A neurological examination showed loss of sensation in the right 
toes, but, other than that, sensory function was normal.  Motor 
function was normal.  Patellar deep tendon reflexes were normal.  
The examiner was unable to elicit the left Achilles reflex.  
Muscle tone was increased.  

The examiner diagnosed DDD of the lumbar spine with 
spondylolisthesis.  He was unable to provide an opinion 
concerning the Veteran's level of functioning during a flare up.  

An August 2007 VA treatment record indicates that the Veteran 
demonstrated flexion to 15 degrees with pain on range of lumbar 
motion examination. 

The Veteran was reexamined by VA in September 2008.  At that 
time, he reported back pain that radiated down his right leg and, 
less often, his left leg.  He reported that his pain increased 
when he stood for long periods of time or with bending or 
squatting.  He reported avoiding most lifting activities.  He 
also reported that driving or sitting for a prolonged period of 
time caused pain.  He reported that he had difficulty sleeping 
due to his pain and believed that he had restless leg syndrome 
secondary to his back disability.  The Veteran reported that he 
experienced 4 to 6 flare ups of back pain per month which were 
precipitated by overexertion or stress.  These usually lasted 
about a day but sometimes lasted as long as 3 days.  He reported 
that his caregivers instructed him to remain in bed "as 
needed." 

The Veteran reported that after leaving his prior employment he 
briefly went to work for a friend in the carpentry field but was 
unable to do this work because of his back and ankle pain and 
that he did not work due to this pain.  He reported that he was 
independent in his activities of daily living except with respect 
to tying his shoes.  He reported using a cane, and sometimes a 
crutch, for ambulation. 

The Veteran was noted to walk with a slight limp.  He could stand 
erect.  He had 0 to 35 degrees of forward flexion and 0 to 15 
degrees of extension of his back.  He could rotate from 0 to 25 
degrees bilaterally and could laterally flex from 0 to 25 degrees 
bilaterally.  He reported pain throughout the entire range of 
motion, which was accompanied by grunting and heavy breathing.  
There was no additional limitation of motion after repetitive 
motions.  There was no objective evidence of tenderness or spasm.  
The examiner was unable to estimate additional functional 
impairment during flare ups.

There were no motor deficits appreciated.  The Veteran's reflexes 
were intact at the knees but absent at the ankles.  There was 
diminished sensation over the area of the L5-S1 dermatome of the 
left foot.

The examiner did not order new radiological studies.  However, he 
reviewed a June 2007 magnetic resonance imaging (MRI) study that 
was interpreted as showing disk bulges at L5-L5 and L5-S1 with 
mild central stenosis at L4-5 and L5-S1.  He also reviewed a May 
2008 x-ray which showed grade 1 anterior spondylolisthesis with 
spondylolysis, the L5-S1 disc space was reduced with endplate 
sclerosis and vacuum phenomena, and the L4-L5 vertebra facet 
joint showed degenerative changes.  

The examiner diagnosed DDD with grade I spondylolisthesis, L5 on 
S1.  

VA treatment records show numerous complaints of low back pain.  
The Veteran was prescribed various medications and a 
transcutaneous electrical stimulation (TENS) unit to treat his 
pain.  On February 7, 2007, the Veteran reported subjective 
radiculopathy in both his legs and was diagnosed with lumbar back 
pain with radiculopathy.  Further testing, including electro 
physiologic testing, confirmed a chronic, inactive right L5 
radiculopathy.  Subsequent treatment notes reflect that the 
Veteran continued to complain of right sided radicular symptoms 
thereafter, including numbness and tingling.    

SSA records show that the Veteran was awarded Social Security 
disability benefits due to an ankle disability.  While the 
Veteran is service connected for an ankle disability, that issue 
is not now on appeal.  The Veteran provided a written statement 
from a former employer dated in September 2008 indicating that 
the Veteran was unable to do his job because he was unable to 
lift construction supplies without assistance.

At his August 2009 hearing, the Veteran testified that his back 
pain got progressively worse since 2003.  He testified that he 
was unable to work, in part, due to his back disability.  He 
testified that he experienced back pain and flare ups that occur 
at least once per month.  At those times, he stayed in bed for 2 
to 4 days.  He testified that at one point a private physician 
told him that he should stay in bed when he experienced flare ups 
of back pain.  He testified that he experiences increased pain if 
he stands for longer than 10 minutes or if he bends over.  He 
cannot tie his own shoes.  When he experiences flare ups, his 
wife has to help him dress.

The Veteran also testified his back hurts if he sits for long 
periods of time and that his right leg and foot feels numb all of 
the time.  He testified that his back pain makes it difficult to 
sleep.  He also testified that he believes that he has restless 
legs syndrome that is related to his back disability.

Viewing the evidence in the light most favorable to the Veteran, 
the evidence supports a rating of 40 percent, but no higher, for 
the orthopedic manifestations of the Veteran's low back 
disability.  At the December 2006 examination, the Veteran was 
able to flex forward to 22 degrees, and in 2007, he demonstrated 
15 degrees of flexion, both of which are consistent with a 40 
percent evaluation.  While he was able to achieve greater forward 
flexion upon subsequent examination, given his complaints of 
frequent flare ups and pain on all motion as well as with 
inactivity, the Board finds that a 40 percent rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
best approximates his symptoms.  

A higher rating is unwarranted because there is no evidence of 
any type of spinal ankylosis or that the Veteran requires more 
than 6 weeks of physician prescribed bed rest annually.  While 
the Veteran has reported that a private physician told him to 
stay in bed as necessary, he further clarified at the Board 
hearing that the private physician was a general practitioner 
("family doctor") who did "[n]ot really" treat him for his 
back but he "talked to him about it."  The Veteran indicated 
that Dr. C. initially advised him to stay in bed but when that 
did not help his symptoms he was advised to "power through it 
more."  VA treatment records show that the Veteran was seen by 
VA physicians for his back.  In particular, in May 2008, the 
Veteran was seen for complaints of low back pain of such severity 
that he described it as a 10 on a scale of 1 to 10.  Even then, 
however, Dr. M.H. only prescribed medication.  Thus, the record 
does not show that the Veteran suffers from incapacitating 
episodes of low back pain that require bed rest prescribed by a 
physician.  Consequently, an evaluation of the disability under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes would not be to the Veteran's advantage.  

Additionally, notwithstanding the Veteran's complaints of pain 
that radiated into both legs, definitive evidence of right-sided 
radiculopathy is not shown until
February 7, 2007.  There is also no evidence that the radicular 
symptoms experienced by the Veteran during the period beginning 
February 7, 2007, which consisted primarily of numbness, were 
more than mild in nature.  As set forth in 38 C.F.R. § 4.124a, 
symptoms that are entirely sensory in nature should generally be 
rated as mild, or, at the most, moderate.  In this case, the 
Veteran's symptoms are not of more than mild severity.  The EMG 
report described chronic yet "inactive" right L5 radiculopathy.  
Thus, the Veteran is not entitled to a compensable rating prior 
to February 7, 2007, and a rating in excess of 10 percent 
beginning February 7, 2007 is not warranted under Diagnostic Code 
8620.  In regard to the left leg, the Veteran primarily had 
complaints referable to the right leg, and there is no definitive 
evidence of left-sided radiculopathy.  As such, a separate 
compensable rating under Diagnostic Code 8620 for the left leg is 
not for consideration at this time. 

Consideration has also been given to whether the schedular 
evaluations are inadequate, thus requiring that the RO refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  In determining whether an extra-schedular 
evaluation is for consideration, the Board must first consider 
whether there is an exceptional or unusual disability picture, 
which occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, the Board must next consider whether 
the disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extra-schedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1)(2009); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  The 
Veteran's symptoms of back pain, reduced range of motion of the 
lumbar spine, and radiculopathy of the right lower extremity are 
fully contemplated in the rating schedule.  The Veteran has not 
described any exceptional or unusual features or resulting 
impairment associated with the disabilities.  As the Board finds 
that the Veteran's disability picture is contemplated by the 
rating schedule, the inquiry ends and the Board need not consider 
whether the disability picture exhibits other related factors 
such as marked interference with employment and frequent periods 
of hospitalization.  Accordingly, referral for consideration of 
an extra-schedular rating is not warranted.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  With respect to the decision 
to grant an increased 40 percent rating for the orthopedic 
manifestations of the Veteran's back disability, all doubt was 
resolved in his favor.  With respect to the remaining contentions 
decided herein, the preponderance of the evidence is against the 
Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

An increased rating of 40 percent, but no higher, for DDD of the 
lumbosacral spine with spondylolisthesis is granted for the 
entire period pertinent to this appeal subject to the provisions 
governing the award of monetary benefits.

A compensable rating for right sided L5-S1 radiculopathy 
associated with DDD of the lumbosacral spine with 
spondylolisthesis for the period prior to February 7, 2007, and a 
rating in excess of 10 percent thereafter, are denied. 


REMAND

The Veteran, who has been unemployed since 1988, contends that he 
is unable to work due to his service connected back and ankle 
disabilities.  The claims file reflects that he was granted 
Social Security Disability benefits due to his left ankle 
disability.  The Veteran also submitted a letter from a former 
employer indicating that he was unable to perform the 
requirements of his job as a result of his disabilities.

A request for TDIU, whether expressly raised by a Veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but is rather part of the adjudication of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

However, the evidence of record is insufficient to determine 
whether the Veteran's service connected disabilities preclude 
substantially gainful employment.  Thus, the RO/AMC should 
develop and address this issue.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter 
notifying him of the information and 
evidence that is necessary to substantiate 
the claim of entitlement to TDIU, that VA 
will seek to provide, and that he is 
expected to provide.   See 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  This 
letter should also comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Send and instruct that the Veteran 
prepare VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.  

3.  Provide the claims file to an 
appropriate VA examiner for a review and 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's service-
connected disabilities (left ankle 
disability, low back disability, and right 
leg disability) render him unable to 
secure or follow a substantially gainful 
occupation.

4.  Thereafter, adjudicate the claim of 
entitlement to TDIU.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before the 
case is returned to the Board.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


